[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________                  FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                   No. 05-14042
                                                                  December 14, 2005
                               Non-Argument Calendar            THOMAS K. KAHN
                             ________________________               CLERK

                         D. C. Docket No. 03-14206-CV-DLG


WILLIAM D. BROWN,

                                                                Plaintiff-Appellant,

                                       versus

GEORGE THOMPSON,
in his individual capacity,
BILLY ELLERBEE,
in his individual capacity,
JESSE JENKINS,
in his individual capacity,
FRANK PRESCOTT,
in his individual capacity,
DR. CURTIS BOEHMER,
in his individual capacity, et al.,

                                                             Defendants-Appellees.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________
                                (December 14, 2005)
Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      William D. Brown, a Florida prisoner, appeals the dismissal of his complaint

for failure to state a claim. Because Brown’s complaint states a claim for a

violation of the prohibition against cruel and unusual punishment under the Eighth

and Fourteenth Amendments, we reverse.

      “A complaint should not be dismissed for failure to state a claim unless it

appears beyond doubt that Plaintiff can prove no set of facts that would entitle him

to relief.” Omar ex rel. Cannon v. Lindsey, 334 F.3d 1246, 1247 (11th Cir. 2003).

Brown’s complaint alleges that several officers on the staff of the Okeechobee

Correctional Institution, where Brown was incarcerated, used excessive force

against him with malicious and sadistic intent to harm him. Brown alleges that the

officers repeatedly stunned Brown with a stun gun to prod him to obey orders,

although the officers knew that Brown was unable to comply with their orders.

Because “under the Eighth Amendment, force is deemed legitimate in a custodial

setting [only] as long as it is applied in a good faith effort to maintain or restore

discipline [and not] maliciously and sadistically to cause harm[,]” Skritch v.

Thornton, 280 F.3d 1295, 1300 (11th Cir. 2002) (internal quotation marks and

citations omitted), Brown’s allegations of malicious use of excessive force against

                                            2
him are sufficient to state a claim.

      The dismissal of Brown’s complaint for failure to state a claim is

      REVERSED.




                                         3